Citation Nr: 1539298	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-18 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for emphysema.

2.  Entitlement to an initial increased disability rating for residuals of laryngeal cancer, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran had active service from July 1965 to July 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to service connection for emphysema and granted entitlement to service connection for residuals of laryngeal cancer, assigning a noncompensable rating, effective October 14, 2008.  A notice of disagreement was filed in March 2009.  In a May 2012 rating decision, the RO assigned a 10 percent disability rating to residuals of laryngeal cancer, effective October 14, 2008.  A statement of the case was issued in May 2012 and a substantive appeal was received in July 2012.

These matters were remanded in February 2015 to afford the Veteran a Board hearing.  The Veteran was scheduled to attend a hearing in June 2015, but he withdrew his hearing request in a June 2015 submission.  See 06/08/2015 VBMS entry, Correspondence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board sincerely regrets additional delay, remand is necessary as there is not a complete record upon which to decide these claims. 

Emphysema

The Veteran asserts that he has emphysema due to active service, and it appears that he may be asserting that he has emphysema due to residuals of laryngeal cancer.  The Veteran should be afforded a VA examination to assess the etiology of his emphysema.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Laryngeal cancer

In June 2014 correspondence from the Veteran's spouse, she asserted that in February 2014 the Veteran underwent surgery, which included having his left kidney removed, due to having cancerous tumors.  See 07/01/2014 VA 21-4138 Statement in Support of Claim.  She reported that the medical provider had difficulty intubating him due to residuals of his laryngeal cancer.  Following the surgery, he had a heart attack and suffered from pneumonia.  She asserted that he lost 20 percent of lung function during surgery.

Initially, the Veteran's treatment records must be requested and associated with the Virtual folder.  Per the Veteran's spouse, he underwent treatment at Winthrop Medical Center, but the Veteran should be otherwise asked to identify any other private treatment providers.  

In light of the Veteran's spouse's assertions regarding the effect of the surgery and treatment on his lung function, the Veteran should be afforded another VA examination to assess the severity of his residuals of laryngeal cancer.  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran complete appropriate releases pertaining to Winthrop Medical Center and any other medical providers who provided treatment to the Veteran in February 2014 and thereafter.  

Upon obtaining releases from the Veteran, request the Veteran's treatment records and associate with the Virtual folder.  

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.  

2.  Schedule the Veteran for a respiratory examination with a physician with appropriate expertise to determine the current extent of his laryngeal cancer and residuals therof, and the nature and etiology of his emphysema.  

The Virtual folder must be reviewed by the examiner, and the examiner should note such review.

With regard to his residuals of laryngeal cancer, the examiner should address the following:

a)  All indicated tests and studies should be performed;

b)  The examiner should report FVC percent predicted; DLCO (SB) predicted; and, maximum oxygen consumption in ml/kg/min (with cardiorespiratory limit).  If any of the above cannot be measured, the examiner may provide an estimate of the value that would likely be obtained if the test were provided;

c)  The examiner should comment on whether the Veteran has cor pulmonale or pulmonary hypertension, and whether he requires outpatient oxygen therapy.  

d)  The examiner should comment on whether he has hoarseness with inflammation of cords or mucous membrane, or hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.

e)  The examiner should detail any and all residuals resulting from his laryngeal cancer, to include any salivary gland impairment or hypothyroidism
	
The examiner should explain the types of limitations that the residuals of laryngeal cancer and his other service-connected disabilities (prostate cancer residuals) cause on the Veteran's employment.

With regard to the emphysema claim, after reviewing the Virtual folder, the examiner should provide the following opinions: 

a)  Please state whether the Veteran's emphysema is at least as likely as not (50 percent or greater probability) due to active service.

b)  Is emphysema at least as likely as not (50 percent or greater probability) caused by service-connected laryngeal cancer or any other service-connected disability?

c)  Has emphysema at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected residuals of laryngeal cancer or any other service-connected disability? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  If the benefits sought on appeal are not granted in full, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC) and afforded an applicable opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




